Citation Nr: 0002953	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  94-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
June 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  That determination reduced the 
evaluation for the veteran's service-connected post-traumatic 
stress disorder (PTSD) from 30 percent to 10 percent 
disabling.  The veteran disagreed with that action and 
initiated this appeal.  Thereafter, in an April 1993 rating 
decision, the RO restored the 30 percent evaluation for PTSD.  
In June 1996, the Board remanded the veteran's claim to the 
RO for further evidentiary development.  In April 1998, the 
RO assigned a 50 percent disability evaluation to the 
veteran's service-connected PTSD.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim was obtained by the RO.

2. The veteran's PTSD results in severe social and 
occupational impairment and is manifested by poor personal 
hygiene, recurrent nightmares and flashbacks, intrusive 
thoughts, poor concentration and judgment, explosiveness 
and social isolation.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1999); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996), prior to November 7, 
1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (1999), 
effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an evaluation in excess of 50 percent 
for PTSD is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  To that end, the Board remanded the 
veteran's case in June 1996 to afford him the opportunity to 
undergo further VA examination and to submit additional 
evidence in support of his claim.  The medical reports and 
evidence submitted by the veteran are associated with the 
claims files, the Board is satisfied that all relevant 
evidence has been obtained regarding the veteran's claim and, 
therefore, no further assistance to him with respect to his 
claim is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

Records dated from 1982 to 1988, from the Social Security 
Administration (SSA), document that the veteran was found 
totally disabled in November 1981.  A May 1985 SSA disability 
determination record reflects a diagnosis of prolonged PTSD 
and a January 1988 record shows a primary diagnosis of major 
depression, recurrent, and a secondary diagnosis of PTSD.

A May 1986 rating decision granted service connection for 
PTSD based upon service records indicating that he served in 
Vietnam during the Vietnam Era and was exposed to life-
threatening situations and was diagnosed with PTSD.  A 
noncompensable disability evaluation was assigned.

VA hospitalized the veteran on multiple occasions for 
treatment of PTSD and once for alcohol dependence (in 
December 1990) according to medical records dated from 1987 
to 1999.  Treatment included individual and group therapy, 
occupational therapy and prescribed medication.  

In April 1989, the RO granted a 30 percent disability rating 
to the veteran's PTSD and, in April 1990, the RO reduced the 
disability evaluation from 30 percent to 10 percent, 
effective August 1, 1990.

A February 1990 statement from Morris I. Goldin, M.D., 
documents that Dr. Goldin treated the veteran from November 
1987 to November 1988.  Dr. Goldin said that the veteran 
suffered from PTSD, his condition had not improved and his 
prognosis was poor.  

According to a March 1990 VA examination report, the veteran 
complained of finding thunderstorms upsetting, sleep 
difficulties, explosive temper and nervousness and last 
worked in 1980 as a carpenter.  On examination, the veteran, 
who was 41 years old, was neatly dressed and correctly 
oriented.  He denied hallunciations.  The examiner diagnosed 
PTSD and commented that the veteran's social adjustment was 
moderately impaired and his vocational adjustment was 
severely impaired.  

In June 1990, the veteran appealed the RO's action and 
contended that his service-connected PTSD had worsened.  
According to a March 1991 VA psychiatric examination report, 
the veteran used pressured speech to describe flashbacks and 
nightly nightmares, but denied delusions.  The diagnostic 
impression was PTSD, marital discord and subsequent alcohol 
abuse.  The veteran was married for the first time in 1972, 
it lasted two and a half years and he had two children from 
the marriage.  He unsuccessfully sought custody of those 
children, but saw them regularly after the divorce.  The 
veteran remarried, had three children and, in November 1990, 
separated from his second wife.  The veteran described sleep 
difficulties, occasionally poor appetite, said he quit 
drinking alcohol in November 1990 and also quit using drugs, 
namely marijuana.  He started going to church.  On 
examination, the veteran was cooperative with his beard 
shaved and casually dressed.  He was scared, afraid, anxious 
and nervous with depressed affect.  The veteran denied 
current suicide impulse, but had suicide impulse in the past.  
He had guilt feelings of survival and felt hopeless and 
worthless.  The veteran denied hallucinations.  PTSD was 
diagnosed.  The examiner said the veteran's social adjustment 
was moderately impaired and his vocational adjustment was 
severely impaired.

In October 1992 and August 1997 statements, Paul Esser, 
Mdiv., a readjustment counseling specialist at a Vet Center, 
said he counseled the veteran for issues involving combat and 
financial stress, marital problems, unemployment, stress 
reactions to thunderstorms and intermittent social withdrawal 
and isolation. 

In a February 1993 statement, Jeffrey W. Shurtz, Ph.D., said 
he treated the veteran since December 1992.  The veteran was 
diagnosed with PTSD and involved in a tumultuous custody 
battle with his ex-wife that triggered symptoms of PTSD.  The 
manifest symptoms of the veteran's PTSD were alcohol 
dependency, currently in recovery after VA hospitalization, 
increased arousal, including intrusive anxiety, insomnia and 
hypervigilance, boundary confusion reflected by a difficulty 
distinguishing between the intensity of the combat he endured 
and frustration of his custody fight and nightmare anxiety, 
caused by recurrent dramas of combat.

According to a December 1992 VA PTSD examination report, the 
veteran complained of recurrent nightmares, intrusive 
thoughts, recurring feelings of combat trauma, increased 
anxiety around anniversary days and hypervigilance and did 
not see a psychiatrist or currently take medication.  The 
veteran lived alone and cooked, shopped and washed his 
clothing.  His explosive temper made it difficult for him to 
relate to women.  He quit drinking in November 1990, but 
approximately five weeks ago had one can of beer.  The 
veteran quit using marijuana in 1990 and said he no longer 
went to church, as he did not like the crowd.  On 
examination, the veteran was cooperative and casually 
dressed.  His personal hygiene was satisfactory.  He was 
anxious and depressed with appropriate affect.  His clothes 
were somewhat dirty and grooming needed improvement.  He 
denied auditory or visual hallucinations and paranoia and was 
oriented.  PTSD was diagnosed with moderate social and severe 
occupational impairment.

VA hospitalized the veteran from March to April 1993 for 
treatment of PTSD.  Adjustment disorder with depressed mood 
was also diagnosed.  At admission, he complained of anger and 
frustration regarding a custody battle with is wife.  The 
veteran's Global Assessment of Functioning (GAF) score at 
admission was 45 and at discharge was 55. 

In April 1993, the RO granted a 30 percent evaluation for the 
veteran's service-connected PTSD, effective from August 1991, 
following his period of hospitalization from June to July 
1991.  

At his October 1993 personal hearing at the RO, the veteran 
testified that he had not received outpatient psychiatric 
treatment since 1991 or 1992, did not currently take 
prescribed medication and none was prescribed.  He 
participated in group counseling at the Vet Center.  His PTSD 
symptomatology included intrusive thoughts of combat 
situations, particularly during a thunderstorm, preventing 
his children from leaving home during a storm and social 
isolation, 

According to an October 1996 VA PTSD examination report, the 
veteran was alert, well developed and well nourished, with 
fair general health, marginal personal hygiene and somewhat 
soiled clothing.  He reported sleep difficulty with a 
recurrent dream of a big flash and was upset by custody 
issues that, the examiner noted, occurred frequently in the 
claims file.  The veteran had not attempted suicide but said 
he was angry at the world, angered easily and got into 
frequent verbal fights.  He had never experienced auditory 
hallucinations.  The veteran had not been in treatment for 
approximately two years since VA ended his access to private 
treatment.  He did not take medication.  The veteran had 
problems sleeping and concentrating but was normally 
oriented.  The Axis I diagnosis was amotivational syndrome, 
PTSD by history and, at Axis II, the diagnoses were substance 
dependent, explosive, immature and dependent personality 
traits.  A GAF score of 50 was assigned, denoting serious 
impairment of social and occupational functioning.  In the VA 
examiner's opinion, the veteran's PTSD was a separate entity 
that had little effect, as compared with the marijuana 
withdrawal, on his employability. 

In light of the implementation of new psychiatric rating 
criteria, the RO requested that in January 1997, the veteran 
undergo reexamination by the VA examiner who saw him in 
October 1996.  On examination, the veteran was alert and in 
general good health with fair to poor personal hygiene and 
wearing soiled clothing.  He described a recurrent dream of 
an assault by fellow soldiers in Vietnam.  The veteran said 
he lied when last examined and indicated that he used beer as 
a medication, at least three cans daily but had not used 
marijuana since 1990.  He had custody and cared for his three 
sons who received no support from their mother.  In a typical 
day the veteran sent his sons to school, tended his home, 
listened to talk shows and fixed dinner for his boys.  He had 
no outside social activities.  Objectively, the veteran was 
emotionally composed and normally oriented.  The Axis I 
diagnosis was PTSD, by history and, at Axis II, the diagnosis 
was substance dependent, explosive, immature personality 
traits.  A GAF score of 50 was assigned based upon serious 
symptoms that caused serious impairment in occupational and 
social functioning.  The VA examiner commented that the 
veteran appeared to indicate that he continued to have signs 
and symptoms of PTSD.   Further, the veteran's description of 
his daily activities seemed to describe a housekeeper with 
busy and complex management of his children and improving the 
house.  The amotivational syndrome diagnosis was removed in 
view of the report of the veteran's current activities in 
home.

At his August 1997 personal hearing, the veteran's eldest son 
testified that the veteran treated his sons with regimented 
behavior.  The son described the veteran as explosive and 
physically confrontational, particularly about issues 
involving his sons or Vietnam and observed the veteran's 
sleep difficulties.  The veteran testified to last receiving 
outpatient treatment in 1992 when he last saw Dr. Shurtz.  
The veteran had not worked since 1980, had no social life due 
to his mistrust of people and experienced physical 
confrontations with others.  He had recurrent nightmares, 
self-medicated with alcohol and drank as much beer as 
possible to avoid thinking about Vietnam.  The beer put him 
to sleep but did not help him sleep.   

VA hospitalized the veteran in September 1997 with complaints 
of increased rage and hate, since his children were removed 
by social services earlier in the month and placed in foster 
care.  He described his children as his purpose in life.  The 
veteran reported alcohol abuse that averaged forty ounces 
approximately twice a week.  With alcohol, there were 
increased problems with anger that led to verbal explosions 
with his girlfriend and physical damage to the household.  He 
reported some blackouts but denied seizures or delirium 
tremens.  His last drink was two days prior to admission.  At 
admission, the veteran was well dressed and groomed, 
attentive and answered questions appropriately.  His mood was 
depressed and anxious with congruent affect, speech normal 
and there was no psychomotor agitation.  He was alert and 
oriented with fair to good judgment and had no suicidal or 
homicidal ideations or delusions.  Memory was intact.  He had 
a negative urine drug screen at admission.  Treatment 
included alcohol detoxification with medication and group and 
individual therapy.  Depakote was prescribed at discharge.  
Final diagnoses were PTSD and alcohol dependence and a GAF 
score of 40 to 50 was assigned.

In November 1997, the veteran underwent VA PTSD examination 
and reported his recent VA hospitalization.  After his recent 
VA hospitalization, the veteran denied alcohol or drug use.  
He described sleep difficulty problems and social isolation 
and said he had few friends or outside interests.  He denied 
new medical problems or medications and had no overall change 
in his functioning compared to one year earlier.  The veteran 
admitted there was a decrement to his functioning earlier 
this year that led to his sons being removed from the home.  
Objectively, the veteran appeared to be somewhat unkempt but 
alert and cooperative.  His face was unshaven and he was 
somewhat malodorous.  His speech was of normal form and rate 
with appropriate affect and mood.  The veteran denied 
auditory or visual hallunciations, except for flashback and 
nightmare, noted above.  There was no evidence of thought 
disorder or psychosis.  His insight was fair with no major 
cognitive deficits.  The Axis I diagnoses were PTSD and 
history of alcohol abuse, in remission.  A GAF score of 50 
was assigned that, the VA examiner commented, indicated that 
the veteran experienced serious problems of PTSD.  The VA 
doctor said the GAF score was based on the veteran's PTSD 
diagnosis, as it appeared to seriously impair his current 
ability to function.

VA hospitalized the veteran from December 1997 to January 
1998 due to feelings of guilt, anger and hostility and 
increased anxiety after a family altercation.  The veteran 
drank three 40-ounce bottles of beer and had a fight with his 
sons.  He took the two younger sons out of the house, that 
was against a court order as he was only supposed to have 
visitation with his sons when accompanied by another person.  
His niece, who was his sons' guardian, called social services 
about his action.  The veteran admitted his actions were 
violent, but he had no suicidal or homicidal ideations.  He 
had constant nightmares and flashbacks of Vietnam.  The 
veteran said he was sober after his last VA hospital 
discharge at the end of September, but in mid November 
started to binge drink, consuming two or three forty ounce 
bottles of beer every two or three days.  That started about 
the same time he ran out of Depakote, secondary to his 
failure to follow up.  The veteran did not believe his 
drinking was a problem, but admitted to blackouts and said 
alcohol was involved in his most recent altercation with his 
sons.  He used beer to self-medicate and drank until he was 
unable to feel his anger and despair.  He had attended 
Alcohol Anonymous in the past.  When examined at admission, 
the record indicates that the veteran was hospitalized after 
having a physical fight with his sons, but did not find this 
to be a problem.  He acknowledged that he needed help but 
would not state that any of the problems he had were his own 
fault and had a tendency to blame others.  While 
hospitalized, he was placed on medication and received 
individual and group therapy.  His children were placed in 
foster care and he wanted to get them back However, when he 
was told he needed help with his alcohol problem to get his 
children back, the veteran continued to downplay the role of 
alcohol in his life and said it was his PTSD that caused the 
rage that created his family conflicts.  While hospitalized, 
the veteran made many trips to his home out of concern for 
his sons.  Upon each return from passes to home, the veteran 
received a Breathalyzer and urine drug screen that were 
negative.  He frequently requested to be started on Antabuse 
to help stop his drinking after discharge but was advised to 
bring up that request with outpatient follow up doctors, as 
he was not going to follow up in the VA system.  Discharge 
diagnoses included alcohol abuse and PTSD and a GAF score of 
45 was assigned. 

In April 1998, the RO assigned a 50 percent disability rating 
for the veteran's service-connected PTSD, effective from 
March 1990.  

VA hospitalized the veteran from January to February 1999 
and, according to the discharge summary, the veteran sought 
treatment for PTSD and substance abuse after release from 
jail for domestic abuse and not being accepted into a private 
facility for alcohol treatment.  The veteran had much anger 
and said he was last treated for PTSD in 1992.  His last 
alcohol use was two days earlier when he drank eighty ounces 
of beer and had been drinking three eighty-ounce beers daily.  
He was abstinent for approximately one month prior to his 
December 1998 relapse and his last rehabilitation program was 
in October 1997.  When admitted, the veteran was anxious, 
alert and oriented with constricted affect, clear speech, 
poor impulse control, mood swings and was coherent.  He had 
racing thoughts but no suicidal or homicidal ideation and 
denied visual or auditory hallucinations.  He had flashbacks 
and nightmares and poor sleep and expressed some paranoia and 
phobic reaction to thunder.  While hospitalized, the veteran 
participated in group therapy, including anger management and 
alcohol and narcotics anonymous.  He was accepted and 
transferred into a PTSD track program.  Discharge diagnoses 
included continuous alcohol dependency, PTSD by history and 
impulse control disorder.  GAF scores of 45 (apparently at 
admission) and 65 (apparently at discharge) were assigned. 

The veteran entered the VA PTSD track program in February 
1999.  When initially admitted, the record indicates it was 
unclear that he met the criteria for PTSD.  He complained of 
vague nightmares that appeared unrelated to war events.  His 
main problems seemed to be alcohol dependence and some 
characterological features of antisocial personality 
disorder.  The veteran received alcohol dependence treatment 
previously but appeared to need more prolonged treatment.  He 
had also been treated for PTSD at another VA medical center.  
At admission, the veteran appeared anxious and preoccupied 
with many physical complaints. He had a range of affect and a 
euthymic mood, complained of difficulty with anger control 
and apparently had legal charges associated with that.  He 
had limited insight and sense of responsibility and denied 
homicidal or suicidal ideations.  While hospitalized, the 
veteran received individual and group therapy.  He described 
auditory hallucinations while asleep but not when awake.  He 
described side effects from some prescribed medications and 
said he was barred from returning home due to legal charges.  
He was discharged with a one-month supply of prescribed 
medication.  Final diagnoses included PTSD and alcohol 
dependence, continuous.  The veteran's GAF score at admission 
and discharge was 45.

A March 1999 Addendum to the February 1999 VA hospital 
discharge summary recounts the veteran's alleged stressors in 
service.  When initially admitted to the Specialized 
Inpatient PTSD program, the veteran suffered from alcohol 
abuse, anger and irritability, nightmares, flashbacks 
hypervigilance, intrusive thoughts, social isolation, sleep 
disturbances, problems with authority figures, fear of 
thunderstorms and legal problems.  He appeared anxious and 
depressed but denied having thoughts of wanting to harm 
himself or others.  Psychological test results indicated that 
the veteran exaggerated his symptoms, but other results 
revealed that he experienced symptoms of avoidance and 
intrusive recollections of experiences in Vietnam.  His 
hospital treatment involved group therapy, physical 
conditioning, stress management, sleep enhancement, anger 
management, and substance awareness and individual 
psychotherapy sessions.  In individual therapy the veteran 
was concerned about losing his children, described a long 
history of substance abuse but lacked insight into the role 
substance abuse had in his legal and custody programs.  The 
veteran had a tendency to blame his problems on situations 
and other people, rather than seeing the role he played in 
some of his problems.  The veteran was also concerned about 
possibly having to go to jail.  He had been recently arrested 
for domestic violence, assault, driving under the influence, 
resisting arrest and theft of a vehicle.  Axis I diagnoses 
were PTSD, alcohol dependence, depressive disorder, not 
otherwise specified, history of cannabis abuse unspecified 
and isolative phobias.  A current GAF score of 50 was 
assigned.

The veteran underwent VA examination for mental disorders in 
May 1999 and described being arrested in August 1998 in 
Florida for driving under the influence.  He was involved in 
an auto accident while driving and knocked unconscious.  He 
was incarcerated for five days.   In December 1998, the 
veteran was arrested again for another driving under the 
influence and resisting arrest and incarcerated for five 
days.  He was also faced with a pending legal incident in 
which he was charged with domestic violence against his son 
in January of 1999.  Details were sketchy and the veteran 
indicated that the charge against him was retaliatory after 
an altercation with his son and a girlfriend.  He was not 
currently having custody problems regarding his children.  
The veteran's longest period of sobriety was for about one 
year, he denied substance abuse rehabilitation treatment or 
any outpatient substance abuse treatment recently.  He 
described his prior psychiatric hospitalizations, most 
recently in March 1999 after participating in a five-week 
program for anxiety and PTSD.  He currently took Depakote, 
Prozac and a sleeping medication and was not followed by a 
psychiatrist.  The veteran complained of depression 
associated with his children's recent trouble and denied 
current suicidal or homicidal ideations.  He had problems 
with memory, concentration, impatience, and irritability, 
fear loss of control, sleep problems and decreased appetite, 
with a ten-pound weight loss in the past two months.  The 
veteran had an unusual fear of thunderstorms, had mood swings 
and preferred to be alone.  He was generally vigilant, felt 
persecuted by the system and mistrusted everyone because 
those whom he got close to invariably disappointed him.  He 
denied auditory or visual hallucinations.  

One examination, the veteran was oriented and had poor 
concentration.  His typical day involved arising, drinking 
coffee and getting his children ready for school.  While they 
were gone, he performed housecleaning chores, including 
sweeping and mopping the floors and doing some laundry in his 
bathtub since he did not have a washing machine.  He watched 
television, mowed his lawn, grocery shopped and managed his 
finances.  He had no other hobbies.  Objectively, the veteran 
was cooperative, somewhat untidy in his appearance and 
smelled of heavy tobacco.  During the evaluation he had a 
somewhat perplexed and tense facial expression.  His speech 
was spontaneous and progressed in formal fashion.  Mood was 
normal, but he displayed some inappropriate laughter at times 
when discussing certain aspects of his history.  His 
perception appeared normal.  He was oriented to time, place 
and person.  His memory appeared generally unimpaired.  His 
general fund of knowledge appeared somewhat limited and 
concrete.  His insight was minimal and his operational 
judgment appeared poor.  Suicidal risk appeared low at that 
time.  The VA examiner found that, diagnostically, the 
veteran's presentation most clearly resembled an anxiety-
based disorder.  The veteran appeared competent to handle his 
affairs.  Industrial adaptability seemed guarded.  The Axis I 
diagnosis was PTSD, chronic and a GAF of 55 was assigned
 
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders to ensure 
that current medical terminology and unambiguous criteria are 
used.  38 C.F.R. §§ 4.125 to 4.130 (1999).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R. 

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
April 1990.  The statement of the case, dated July 1990, and 
the May and October 1991 and March 1994 supplemental 
statements of the case, referred the old regulations.  In the 
February 1997, September 1998 and August 1999 supplemental 
statements of the case, the RO evaluated the veteran's claim 
under new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action and did not choose 
to do so.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old, pre-November 1996 criteria, a 50 percent 
rating under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
was assigned when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id. A 100 
percent evaluation was warranted (1) when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130, for PTSD, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (1999).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, pursuant to Rhodan v. West, 12 Vet. 
App. 55 (1998), the old rating criteria is for application 
previous to the effective date of the change and both the old 
and new rating criteria are for consideration as of the 
effective date of the regulatory change, November 7, 1996.

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 70 
percent rating are met as the veteran's service-connected 
PTSD has resulted in severe, but not total, occupational and 
social impairment.  In October 1996, a VA examiner concluded 
that the veteran's PTSD had little effect, as compared with 
marijuana withdrawal, on his employability.  Although in May 
1999, a VA examiner said the veteran's industrial 
adaptability was guarded, the physician also diagnosed 
alcohol dependence.  When examined by VA in May 1999, the 
veteran was oriented, with normal mood and perception.  
Persistent delusions, gross inappropriate behavior or other 
symptoms such as to warrant a 100 percent evaluation under 
the new criteria are not demonstrated.  Similarly, as for the 
old rating criteria for a 100 percent evaluation, neither 
virtual isolation, totally incapacitating psychoneurotic 
episodes, nor a demonstrable inability to work due to 
service-connected PTSD, are shown.  Accordingly, a 70 percent 
evaluation for the service-connected PTSD is most appropriate 
at this time.  The benefit of the doubt has been resolved in 
the veteran's favor to this extent.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411, prior to 
November 7, 1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 
9411, effective November 7, 1996. 

The Board notes that a Social Security Administration (SSA) 
decision found the veteran suffering from a PTSD and held him 
to be disabled since November 1981.  While the Board 
recognizes the disabling nature of the veteran's PTSD, the 
SSA decision is not considered sufficient to overcome the 
objective evidence of record.  


ORDER

A 70 rating for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

